            Case 3:19-cv-00303-JCH Document 8 Filed 03/28/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

Stag Arms, LLC,                                  Case No.: 3:19-CV-00303-JCH
            Plaintiff,

       v.

Sol lnvictus Arms, LLC and Tactical
Superiority d/b/a Tactical Superiorty
Inc./Sol lnvictus Arms
               Defendant.                        March    J~,   2019


            CORPORATE DISCLOSURE STATEMENT OF STAG ARMS, LLC

       Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges

and Magistrate Judges of the Court to evaluate possible disqualification or recusal, the

undersigned counsel for Stag Arms, LLC (a private non-governmental corporate party)

certifies as follows:

       1.      No publicly held corporation owns 10% or more of Stag Arms, LLC's

stock. No publicly held corporation owns 10% or more of the stock of any corporate

parent, affiliate and/or subsidiary of Stag Arms, LLC."



                                          PLAINTIFF,
                                          STAG ARMS, LLC
                 Case 3:19-cv-00303-JCH Document 8 Filed 03/28/19 Page 2 of 2



                                                CERTIFICATION OF SERVICE

      This is to certify that a copy of the foregoing Corporate Disclosure Statement of
Stag Arms, LLC was filed and served upon all counsel of record via the Court's
CM/ECF system.




G:\USERS\TaraA\- nugent\Stag Anns LLC\Tactical Superionty Inc\Corp. Disclosure Statement .wpd
